Name: Council Regulation (EEC) No 872/84 of 31 March 1984 laying down general rules for the granting of premiums to sheepmeat producers and repealing Regulation (EEC) No 2643/80
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 No L 90/40 Official Journal of the European Communities 1.4.84 COUNCIL REGULATION (EEC) No 872/84 of 31 March 1984 laying down general rules for the granting of premiums to sheepmeat producers and repealing Regulation (EEC) No 2643/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organ ­ ization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 / 84 (J), and in particular Article 5 (7) thereof, Having regard to the proposal from the Commission ('), Whereas Article 5 of Regulation (EEC) No 1837/ 80 provides for a premium to be granted to sheepmeat producers to offset any loss in income they may suffer; whereas the beneficiaries under this measure should be specified ; Whereas the eligible ewes should be defined according to criteria which are as close as possible to those used for the purposes of Council Directive 82/ 177/EEC of 22 March 1982 on the statistical surveys to be carried out by Member States on sheep and goat stocks (4) ; Whereas , for reasons of efficient management, provision should be made to postpone payment of premiums to the following marketing year in cases where the unit amount is very small , HAS ADOPTED THIS REGULATION : 10 ewes within the territory of a single Member State, except in the case of Greece where the minimum shall be five ewes ; (b) a group of natural or legal persons sharing means of agricultural production for the purpose of jointly keeping, for breeding, at least 10 ewes within the territory of a single Member State . 2 . 'Eligible ewe' shall mean : a female sheep which has been put to the ram for the first time or which has lambed at least once and is kept on the holding at the date on which the application for a premium is made , but excluding cull ewes . Article 2 The ewe premiums referred to in Article 5 of Regu ­ lation (EEC) No 1837/ 80 shall be paid only if they exceed an amount to be determined in accordance with the procedure laid down in Article 26 of that Regulation ; where a premium is less than this amount, it shall be added to the ewe premium to be paid in respect of the following marketing year in the region or regions concerned . Article 3 Where it is noted , after the end of a marketing year, that the amount paid on account pursuant to the first subparagraph of Article 5 (3 ) of Regulation (EEC) No 1837/80 is higher than the amount of the premium payable per ewe under the said marketing year, an amount corresponding to this difference shall be deducted from the amount of the premium payable per ewe to be paid, under the following marketing year, to producers of the less-favoured agricultural regions concerned . Article 4 Regulation (EEC) No 2643 /80 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the marketing year commencing in 1984 . Article 1 For the purposes of this Regulation : 1 . 'Sheepmeat producer' shall mean : (a) an individual farmer, whether a natural or a legal person, who keeps, for breeding, at least 0) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) See page 35 of this Official Journal . (3) OJ No C 62, 5 . 3 . 1984, p . 73 . C) OJ No L 81 , 27 . 3 . 1982 , p . 35 . 1.4.84 Official Journal of the European Communities No L 90/41 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD